Citation Nr: 0808685	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to November 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for sleep apnea. 


FINDING OF FACT

The medical evidence of record demonstrates that it is as 
least as likely as not that the veteran's sleep apnea began 
in his service.


CONCLUSION OF LAW

When resolving all doubt in the veteran's favor, the evidence 
shows that the veteran's sleep apnea was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  As the veteran's claim of 
entitlement to service connection for sleep apnea has been 
granted, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Pertinent Laws and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  When a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other material point,  such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 3.102 
(2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

III.  Analysis 

The veteran contends that his current sleep apnea began in 
service but went undiagnosed.  

With respect to a Hickson analysis, in terms of Hickson 
element (1) there is evidence of current sleep apnea.  In 
January 2005, the veteran was diagnosed with obstructive 
sleep apnea syndrome.  Polysomnographic testing was done and 
he received an apnea-hypopnea index of 48.6.  

With respect to the questions of whether there is medical 
evidence of an in-service injury, and a nexus between that 
in-service injury and the current disability, in satisfaction 
of Hickson elements (2) and (3), the Board must rely upon the 
weighing of the medical evidence that has been associated 
with the veteran's claims file since service.  

In that regard, it is noted that two letters from Dr. B.G are 
in the file, a statement from a medical technician, along 
with a VA examination, medical treatment records and service 
medical records.  The service medical records show that in 
1998 the veteran complained of problems oversleeping.  He 
also complained of drowsiness during the day and morning 
headaches and noted a history of hypersomnolance and snoring.  
The examiner suggested that a sleep study be done, however, 
there was no follow up conducted.

The veteran's wife submitted a June 2006 statement, as she is 
also a medical technician.  She stated that the veteran 
showed signs of sleep apnea when they began dating in 2002.  

A May 2006 letter from Dr. B.G. states that he is 
"suspicious" that sleep apnea was present between the years 
1998 and 2000 based on the veteran's symptoms.  The doctor 
went on to say he could not substantiate his hypothesis 
because testing was not done while the veteran was in 
service.  The doctor stated that he could only speculate that 
the sleep apnea began in service based on the veteran's 
symptomatology. 

The veteran was afforded a VA examination in December 2005.  
The examiner stated that the evidence in favor of obstructive 
sleep apnea during the veteran's service is primarily 
subjective.  The examiner indicated that the veteran's 
symptoms while in service of excessive daytime drowsiness 
despite sufficient sleep at night, morning headaches, and 
weight gain are generally associated with obstructive sleep 
apnea but stated that he could not verify that sleep apnea 
was present during service without resorting to speculation.

The Board notes the February 2005 statement from Captain A.J. 
that the veteran was diagnosed with and required treatment 
for obstructive sleep apnea while on active duty.  This 
statement has no probative value because the evidence 
contained in the service medical records clearly contradicts 
any such diagnosis and treatment during active duty.  
Nevertheless, the Board finds that although the evidence 
clearly shows a current sleep apnea disability, there is at 
least an equal balance of positive and negative evidence that 
the sleep apnea in question began in service.  When there is 
a proximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the benefit of the doubt shall be afforded to the 
veteran.  See 38 U.S.C.A. § 5107(b).  Although the VA 
examiner's and Dr. B.G.'s opinions were somewhat equivocal, 
symptoms consistent with sleep apnea were documented in 
service.  Testing for apnea was recommended, and the 
veteran's claim does not fail simply because the military 
failed to carry out the recommendation.  With two examiners 
noting the consistency of the inservice symptoms with the 
current sleep apnea and the possibly of apnea present at the 
time of service, the veteran is given the benefit of the 
doubt.  Therefore, entitlement to service connection for 
sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


